—In *509an action to recover damages for medical malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Richmond County (Ponterio, J.), dated October 30, 2001, as, upon a jury verdict, is in favor of the defendants Mukund R. Patel and Orthopaedic Surgical Associates and against them dismissing the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court properly precluded their counsel from questioning the defendant Mukund R. Patel about a January 4, 1994, postoperative report he allegedly authored, and properly refused to allow the report to be offered into evidence. A trial court has broad discretion to limit cross-examination when questions are not relevant to the case or concern collateral issues (see Coopersmith v Gold, 89 NY2d 957; People v Magrigor, 281 AD2d 561). Here, the January 4, 1994, postoperative report was collateral since it was not relevant to any issue other than Patel’s credibility (see generally People v Schwartzman, 24 NY2d 241, cert denied 396 US 846). Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.